Motion granted only to the extent of permitting the appeal to be heard on the original record and upon reproduced appellant’s points, on the terms and conditions contained in the order of this court, and insofar as the motion seeks formal assignment of appellant’s retained attorney (CPLR 1102, subd [a]), the motion is denied as a matter of discretion {Matter of Smiley, 36 NY2d 433), being academic, in that the appellant has made contractual arrangements in that connection (Wilson v State of New York, 101 Mise 2d 924, 926). Concur — Murphy, P. J., Markewich, Silverman, Fein and Milonas, JJ.